Citation Nr: 1104498	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD) claimed as secondary to the service-connected diabetes 
mellitus type II, to include as result of exposure to herbicides.  

2.  Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected diabetes mellitus type II.

3.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.  

This case initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from April 2004 and June 2004 rating 
decisions of the RO.  The RO, in pertinent part, awarded service 
connection and assigned a 20 percent rating for diabetes 
mellitus.  

The Board remanded the case to the RO for additional development 
of the record in March 2009.  

In October 2008, the RO denied entitlement to a TDIU rating.  The 
Veteran appealed the decision, but a Statement of the Case (SOC) 
does not appear in this record.  

Therefore, the Board must remand that matter, pending the 
issuance of an SOC to the Veteran and receipt of a timely 
Substantive Appeal in response thereto.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  
 
The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in November 2008.  The 
transcript has been associated with the claims folder.  

The claim for a TDIU rating is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran is shown to have served in the Republic of 
Vietnam and is presumed to have been exposed to herbicides.

3.  The Veteran is shown to have been diagnosed with CAD that as 
likely as not is a manifestation of ischemic heart disease and is 
causally linked to herbicide exposure during his active service.  

4.  The service-connected diabetes mellitus type II is not shown 
to be productive of a disability picture that is manifested by 
the required regulation of activities.  


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by CAD is associated with ischemic heart 
disease due to herbicide exposure that is presumed to have been 
incurred in active service in the Republic of Vietnam.          
38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for the assignment of an initial evaluation in 
excess of 20 percent disabling for the service-connected diabetes 
mellitus Type II have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 
(2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the claim for CAD, in light of the fully favorable 
decision, further discussion of VCAA is not necessary.

With regard to the claim for increase involving the service-
connected diabetes mellitus, the Veteran's appeal arises from his 
disagreement with the initial disability evaluation assigned 
following the grant of service connection.  

The Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

However, the Board would note that in a March 2009 letter, VA 
complied with notification responsibilities in regards to the 
Veteran's claim for a higher rating.  

This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claim for the service-connected diabetes 
mellitus and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, i.e. submit 
evidence that his disability had increased in severity.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-service 
VA and private medical records, reports of VA examination, and 
the transcript from the November 2008 hearing.  The Veteran has 
not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any concern about the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  


I.  Service Connection for CAD

The Veteran is seeking service connection for CAD.  He originally 
claimed it was secondary to the service-connected diabetes 
mellitus type II.   

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Having carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that service 
connection is warranted for CAD on a presumptive basis based on 
his Vietnam service.  Thus, any discussion of the claim on a 
direct or secondary basis is not undertaken in the instant 
decision. 

The Veteran's service personnel records confirm that he served in 
the Republic of Vietnam.  Thus, his exposure to herbicides is 
presumed by law.  38 U.S.C.A. § 1116(f).  

Moreover, effective on August 31, 2010, VA amended 38 C.F.R. 
§ 3.309(e) to add ischemic heart disease including, but not 
limited to, CAD, to the list of disease associated with exposure 
to certain herbicide agents.  The intended effect of this 
amendment is to establish presumptive service connection based on 
herbicide exposure.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

The final rule is applicable to claims received by VA on or after 
August 31, 2010, and to claims pending before VA on that date.  

The Veteran was diagnosed with CAD in 2001, and thus, he has been 
diagnosed with a disease may be associated with his presumed 
herbicide exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

Therefore, without addressing his claim on secondary basis, the 
Veteran's current disability manifested by CAD as likely as not 
is a manifestation of ischemic heart disease due to herbicide 
exposure that is presumed to have been incurred in his active 
service in the Republic of Vietnam.  . 

In resolving all reasonable doubt in the Veteran's favor, service 
for CAD is warranted.  


II.  Increased Initial Evaluation for Diabetes Mellitus

The Veteran appealed the decision that assigned the initial 20 
percent rating, and the Board will now consider whether a higher 
evaluation is warranted for the diabetes mellitus at any stage 
since the effective date of service connection.  See Fenderson v. 
West, 12 Vet. App 119 (1999). 

As an initial matter the Board notes that the Veteran receives 
separate ratings for diabetic retinopathy and for impotence 
associated with diabetes mellitus.  Thus, any symptomatology 
related to those disorders cannot be considered in the assignment 
of the rating for diabetes mellitus.  See 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is to 
be avoided).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service connection 
for that disability.  

Rather, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.

The service-connected diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under this Code section, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  Id.  

A 60 percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to 
diabetic care providers, plus complications that would not be 
compensated if separately evaluated.  Id.  

A 100 percent rating is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would not be compensated if separately evaluated.  Id.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the service-connected diabetes mellitus more closely 
approximates the criteria for the current 20 percent rating.  
38 C.F.R. § 4.7.

In this regard, VA outpatient treatment records dated in 2004 
reveal the Veteran was taking insulin and oral agents to control 
his diabetes mellitus.  VA outpatient treatment records dated in 
March 2005 shows the Veteran followed a restricted diet. 

During the November 2008 hearing, the Veteran testified that he 
had been taking insulin since 2003.  He further indicated that he 
followed a restricted diet. 

Upon VA examination in December 20009, the Veteran was taking 
insulin for control of his diabetes mellitus.  While the Veteran 
indicated he had multiple episodes of hypoglycemic reactions, he 
denied any hospitalizations.  

The Veteran's diabetes mellitus was considered poorly controlled 
with intermittent dizziness.  There were no further findings.

The Veteran was offered a more comprehensive examination in June 
2010.  The Veteran continued to take insulin and oral agents.  He 
denied diabetes related hospitalization or surgery.  He further 
denied pancreatic trauma, neoplasm, hypoglycemia reaction or 
ketoacidosis.  

The Veteran followed a restricted diet, but had no restriction in 
his ability to perform strenuous activities as a result of the 
diabetes mellitus.  Peripheral neuropathic symptoms were related 
to the Veteran's back disorder. 

Based on the foregoing, there is no evidence of record to support 
an increase to 40 percent disabling.  Specifically, there has 
been no objective showing that the diabetes mellitus is 
productive of a disability picture that includes required 
regulation of activities.  38 C.F.R. § 4.119.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 20 
percent disability rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether a total compensation rating based on individual 
unemployability (TDIU) will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451.  

In the instant case, the claim for a TDIU rating was adjudicated 
by the RO in October 2008.

In reaching this decision, the Board has considered whether the 
service-connected diabetes mellitus type II  presents an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  

In this regard, the Board notes that the Veteran has been retired 
since 1988 and does not assert having any impairment of 
industrial adaptability that would fall outside the established 
standards for rating the service-connected diabetes mellitus.  

Moreover, the Veteran has not identified any disabling factors 
that are not addressed by the schedular criteria.  In fact, the 
assigned 20 percent rating adequately reflects the nature and 
severity of the service-connected diabetes mellitus.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  


ORDER

Service connection for CAD is granted.

An increased, initial rating in excess of 20 percent disabling 
for the service-connected diabetes mellitus type II is denied.


REMAND

As noted, in the October 2008 rating decision, the RO denied the 
Veteran's claim for a TDIU rating.  

In November 2008, the Veteran presented testimony at a hearing 
held at the RO.  During the hearing, he expressed his 
disagreement with the October 2008 rating decision denying 
entitlement to a TDIU rating.  BVA Transcript at 20.  The 
Veteran's representative indicated that a Notice of Disagreement 
(NOD) was typed and filed at the RO.  Id.  

A copy of the NOD has not been associated with the claims folder.   
The Veteran has clearly expressed disagreement with the decision 
to deny TDIU.  His statements, as well as the indication that a 
NOD was filed in November 2008, amounts to a timely NOD with 
regard to the denial.  See 38 C.F.R. § 20.302(a).  

Since there has been an initial RO adjudication of the claim and 
an NOD as to the denial, the Veteran is entitled to an SOC, and 
the current lack of an SOC with respect to the claim is a 
procedural defect requiring remand.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200; see also Manlincon v. 
West, 12 Vet. App. 238 (1999). 

Finally, in light of the award of service connection for CAD, 
readjudication of the claim for TDIU is also necessary.  The RO 
should ensure that all due process requirements are met.  The RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim for TDIU.  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) and any other applicable legal 
precedent.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

2.  Then the RO also must provide the 
Veteran with an SOC with respect to his 
claim for a TDIU rating and afford him with 
a reasonable opportunity for response.  The 
Veteran should be informed that he must 
file a timely and adequate Substantive 
Appeal in order to perfect his appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


